Exhibit 10.23

2009 Annual Grant Form

Outside Directors







RESTRICTED STOCK AWARD AGREEMENT
Cal Dive International, Inc.
2006 Long Term Incentive Plan







This Restricted Stock Award Agreement (the “Agreement”) is made by and between
Cal Dive International, Inc. (“Company”) and  (“Director”) effective as of
December 11, 2008 (“Grant Date”), pursuant to the Cal Dive International,, Inc.
2006 Long Term Incentive Plan, (the “Plan”), which is incorporated by reference
herein in its entirety.




WHEREAS, the Company desires to grant to the Director the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of the Plan and the terms and conditions of this Agreement; and




WHEREAS, the Director desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement and the Plan;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:




1.

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated:




(a)

“Forfeiture Restrictions” shall mean any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of Shares issued to the
Director hereunder and the obligation to forfeit and surrender such shares to
the Company.




(b)

“Restricted Shares” shall mean the Shares that are subject to the Forfeiture
Restrictions under this Agreement.




Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.




2.

Grant of Restricted Shares.  Effective as of the Grant Date, the Company shall
cause to be issued in the Director’s name in book entry form the following
Shares as Restricted Shares:  shares of the Company’s common stock, $.01 par
value.  The Company shall also cause any shares of Stock or rights to acquire
shares of Stock distributed by the Company in respect of Restricted Shares
during any Period of Restriction (the “Retained Distributions”), to be issued in
the Director’s name in book entry form.  During the Period of Restriction such
book entry shall refer to restrictions to the effect that ownership of such
Restricted Shares (and any Retained Distributions), and the enjoyment of all
rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and this Agreement.  The Director shall have the
right to vote the Restricted Shares awarded to the Director and to receive and
retain all regular dividends paid in cash or property (other than Retained
Distributions), and to exercise all





--------------------------------------------------------------------------------

other rights, powers and privileges of a holder of Shares, with respect to such
Restricted Shares, with the exception that (a) the Director shall not be
entitled to delivery of the stock certificate or certificates representing such
Restricted Shares until the Forfeiture Restrictions applicable thereto shall
have expired, (b) the Company shall retain custody of all Retained Distributions
made or declared with respect to the Restricted Shares (and such Retained
Distributions shall be subject to the same restrictions, terms and conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Director may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction.  In accepting the award of Shares set forth in this Agreement
the Director accepts and agrees to be bound by all the terms and conditions of
the Plan and this Agreement.




3.

Transfer Restrictions.  The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions.  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Director also agrees (i) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (ii) that the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.




4.

Vesting.  The Shares that are granted hereby shall be subject to Forfeiture
Restrictions.  The Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby in accordance with the following schedule, provided that the
Director still serves on the Board of Directors of the Company as of the lapse
date:




Lapse Date

Number of Restricted Shares
as to which Forfeiture Restrictions Lapse

First Anniversary of Grant Date

20% of Grant

Second Anniversary of Grant Date

40% of Grant

Third Anniversary of Grant Date

60% of Grant

Fourth Anniversary of Grant Date

80% of Grant

Fifth Anniversary of Grant Date

100% of Grant

Occurrence of a Change in Control

100% of Grant




Except as may otherwise be provided in the Plan, if the Director ceases to serve
on the Board of Directors of the Company for any reason prior to the lapse date,
including due to the death or disability of the Director, the Forfeiture
Restrictions then applicable to the Restricted Shares shall not lapse and the
number of Restricted Shares then subject to the Forfeiture Restrictions shall be
forfeited to the Company.  Upon the lapse of the Forfeiture Restrictions with
respect to





-2-




--------------------------------------------------------------------------------

Shares granted hereby, the Company shall cause the reference to such
restrictions to be removed from the book entry for such Shares, or, if requested
by the Director, shall cause to be delivered to the Director a stock certificate
representing such Shares, and such Shares shall be transferable by the Director
(except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
securities law).




5.

Capital Adjustments and Reorganizations.  The existence of the Restricted Shares
shall not affect in any way the right or power of the Company or any company the
stock of which is awarded pursuant to this Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.




6.

Section 83(b) Election.  The Director understands that the Director may elect to
be taxed at the time the Shares are granted rather than at the time of vesting
by filing an election under Section 83(b) of the Code with the IRS within thirty
days from the date of grant.  The Director acknowledges that it is the
Director’s sole responsibility and not the Company’s to file timely the election
under Section 83(b), even if the Director requests the Company or its
representatives to make this filing on the Director’s behalf.




7.

No Fractional Shares.  All provisions of this Agreement concern whole Shares.
 If the application of any provision hereunder would yield a fractional share,
such fractional share shall be rounded down to the next whole share.




8.

Further Restriction on Transfer.  The Director consents to the placing on the
book entry for the Shares of an appropriate note restricting resale or other
transfer of the Shares except in accordance with the Securities Act of 1933 and
all applicable rules thereunder.




9.

Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Director at the Director’s address indicated
beneath the Director’s signature on the execution page of this Agreement, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth.
 Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.




10.

Amendment and Waiver.  This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Director.  Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions.  Any waiver granted by the
Company shall be effective only if





-3-




--------------------------------------------------------------------------------

executed and delivered by a duly authorized executive officer of the Company
other than the Director.  The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.




11.

Governing Law and Severability.  This Agreement shall be governed by the laws of
the State of Texas, without regard to its conflicts of law provisions.
 The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.




12.

Successors and Assigns.  Subject to the limitations which this Agreement imposes
upon the transferability of the Shares granted hereby, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Director, the Director’s permitted assigns,
executors, administrators, agents, legal and personal representatives.




13.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all effective as of the date first above written.







 

CAL DIVE INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Quinn J. Hébert

 

 

President and Chief Executive Officer







 

DIRECTOR:

 

 

 

 

 

 

 








-4-




--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER







KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Cal Dive International, Inc., a Delaware
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective December 11, 2008, between the Company and
the undersigned; and subject to and in accordance with such Restricted Stock
Award Agreement the undersigned does hereby constitute and appoint the Secretary
of the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.




IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Stock Power
effective the ___ day of _________, 20__.










 

 

 


















